Case: 1:19-cv-06415 Document #: 6-11 Filed: 09/27/19 Page 1 of 4 PageID #:124




                    Exhibit J
 Case: 1:19-cv-06415 Document #: 6-11 Filed: 09/27/19 Page 2 of 4 PageID #:124




                                                                                     Michele L. Maryott
                                                                                     Direct: +1 949.451.3945
                                                                                     Fax: +1 949.475.4668
                                                                                     MMaryott@gibsondunn.com




June 10, 2019


VIA ELECTRONIC MAIL

Ms. Heather Santo
American Arbitration Association
1301 Atwood Ave., Suite 211N
Johnston, RI 02919

Re:    Postmates, Inc. Purported Arbitration Demands (AAA Case No. 01-19-0001-2994)

Dear Ms. Santo:

I write regarding AAA’s notification that unless Postmates pays $11,022,400.00 in
administrative fees by June 13, 2019, it will “decline to administer” the 5,680 purported
arbitration demands brought by Keller Lenkner.

All parties acknowledge that Postmates and any claimants who have conducted work on the
Postmates platform and did not elect to opt out of arbitration agreed to arbitrate their claims
individually, in compliance with the other requirements set forth in Postmates’ Fleet
Agreement, and in accordance with AAA’s rules and procedures. Keller Lenkner’s
aggregated submissions to AAA purporting to collectively demand arbitrations on behalf of
thousands of claimants meet none of those prerequisites and are an end run around the Fleet
Agreement’s clear terms prohibiting class, collective, or representative actions.

Because there is now active litigation regarding that issue, AAA should suspend the
administration of these arbitrations pending the outcome of the litigation. The AAA
Employment Rules provide that when a party to an arbitration “seeks judicial intervention
with respect to a pending arbitration . . . the AAA will suspend administration for 60 days to
permit the party to obtain a stay of arbitration from the court.” Emp’l R. 1. Likewise, the
AAA Consumer Arbitration Rules require a 30-day stay upon a party’s submission for court
intervention. Consumer R. 1(f). AAA’s position is that because the Commercial Arbitration
Rules do not explicitly provide for such a suspension, AAA may not suspend proceedings.
This is incorrect for multiple reasons.

First, while Postmates’ Fleet Agreement designates AAA’s Commercial Rules as applicable
to the parties’ disputes, AAA has decided to apply its Employment/Workplace Fee Schedule
at great cost to Postmates. AAA has also been unwilling to conduct even a cursory
evaluation of claimants’ claims or compliance with Postmates’ Fleet Agreement before
 Case: 1:19-cv-06415 Document #: 6-11 Filed: 09/27/19 Page 3 of 4 PageID #:124




Ms. Heather Santo
June 10, 2019
Page 2



seeking to assess millions of dollars of administration fees on Postmates, despite the
Employment/Workplace Fee Schedule’s provision that costs may be shifted in the case of
arbitrations filed “for purposes of harassment or [which are] patently frivolous.” Because
AAA has decided to apply its Employment/Workplace Fee Schedule to these purported
arbitration demands, it would be inconsistent and inherently fair to apply the Consumer
Rules rather than the Employment Rules.

Second, even if they were applicable here notwithstanding AAA’s actions to date, the
Commercial Rules grant AAA absolute discretion to suspend an arbitration when fees are not
paid by the deadline initially set by AAA. Comm. R. 57(e) (“Upon receipt of information . .
. that full payments have not been received . . . the AAA may suspend the proceedings.”).
Here, because a dispute regarding the sufficiency of Keller Lenkner’s purported arbitration
demands is now the subject of active litigation, both parties assert that the other party has not
paid the fees due by the deadline AAA set. Therefore, AAA should suspend proceedings so
that the parties may resolve their dispute in court rather than declining to administer the
arbitrations.

In short, AAA has been more than willing to deviate from the letter of the parties’ arbitration
agreements when doing so has been beneficial to claimants, but has adopted the narrowest
conceivable construction of AAA’s rules and procedures to apply to Postmates, at Postmates’
expense. That is far from the neutrality that AAA espouses. AAA should conduct the
arbitration process fairly and neutrally at all stages, and should suspend these arbitrations
pending the ongoing litigation.

Please confirm by the close of business on June 12, 2019, that AAA will suspend these cases
pending the outcome of the parties’ litigation.

                                       *       *        *

Postmates is ready to arbitrate individual claims properly brought under the terms of each
individual’s Fleet Agreement and AAA’s rules, but that is not what is happening here.

Postmates’ Fleet Agreement prohibits any “collective action” or arbitration. Fleet
Agreement ¶ 10B.ii. Claimants have exploited AAA’s rules by filing a collective demand
and simply referring to it as a group of “individual” demands. These demands are individual
in name only: there is one operative document setting forth the claims, which offers no
individual detail about any particular claimant; the demand is being administered by AAA as
one mass arbitration in every manner except fee assessments (which if applied here would
not be more than approximately $80,000); and claimants have even filed a single, collective
lawsuit seeking to compel arbitration on behalf of all claimants.
 Case: 1:19-cv-06415 Document #: 6-11 Filed: 09/27/19 Page 4 of 4 PageID #:124




Ms. Heather Santo
June 10, 2019
Page 3



As we have detailed in previous correspondence, the vast majority of claimants have failed to
comply with AAA’s filing requirements, including because they have claimed eligibility for
statutory fee waivers based on a California statute that plainly does not apply. The
procedural device that claimants’ counsel has employed to avoid advancing their share of
their clients’ arbitration filing fees, as is customary in proceedings like these, on its face only
applies to “consumer arbitrations.” Cal. Code Civ. Proc. § 1284.3(a). But this is not a
consumer arbitration, so that statute has no application here.

Finally, Postmates has serious doubts about claimants’ counsel’s ability to simultaneously
prosecute 5,680 truly individual arbitrations. Postmates is fully prepared to proceed with—
and pay its share of the filing fees for—the individual arbitration of any claimant who
perfects his arbitration demand, provided that AAA can develop some type of reasonable
payment plan that compensates AAA for administration costs as cases are actually
administered and prosecuted, rather than inequitably and needlessly assessing fees for all
cases at filing regardless of when a case will actually be able to proceed. Until that time,
AAA should suspend these proceedings so that Postmates and claimants may litigate their
serious disagreements on how arbitration should proceed.

Sincerely,



Michele L. Maryott

cc: Ashley Keller, Esq.
    Travis Lenkner, Esq.
    Warren Postman, Esq.
